Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowed over the prior art of record.  
Current invention teaches an ignition resistor, the resistor having “an insulation substrate disposed on the ignition structure, wherein the insulation substrate comprises a filling portion, the filling portion comprises a hole and a sidewall surrounding the hole, the hole exposes the ignition portion and the hole is configures to accommodate an ignition material.”    
Above structure, in combination with its base claim structures are not taught or disclosed by the prior art of record.  
Current invention further teaches a method for manufacturing the ignition resistor, the method including adhering an insulation substrate to the first surface of the conductive sheet, wherein the insulation substrate comprising a plurality of filling portions respectively corresponding to the ignition structures, each of the filling portions comprises a hole and a sidewall surrounding the hole, adhering the insulation substrate comprises aligning the holes with the ignition portion respectively, and each of the holes is configured to accommodate an ignition material.”
  Above method, in combination with its base manufacturing steps are not taught or disclosed by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833